 

 

AO 91 mem§e'gd;gn§@mljl-agthO? Document 1 Filed on 05/01/19 in TXSD Page 1 of 2

United States District Court

 

 

SOUTHERN - DISTRICT OF TE.'X.AS
- MCALLEN DIVISION
UNrrED sTATEs oF AMERICA '
V~ CRIMINAL COMPLAINT
Santos Port"\rio Torres Princip.»lzlnued States Dist"°t court
YOB. 1989 Southern District OfTexas
' . FlLED -
Honduras . . Case Number:
MAv 12019 M-19-/¢1>"1 -M

David J.'Brad\ey, c\erk

(Name and Address.of Defendant)

_I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about April 30, 2019 in Hidalgo County, in

the Southern w District of Texas defendants(s) did,

(Track Stalutory Language qfO_[fense)

knowing or in reckless disregard of the fact that D.N.T.P., a citizen of Honduras, who had entered the United
States in violation of law, did knowingly transport, or move or attempt to transport, by foot, said alien in

furtherance of such violation of law within the United States, that 1s, from a location in Mission, T_exas to the
point of arrest in Mission, Texas,

in violation of Title 8 United States Code, Section'(s) 1324(a)(1)(A)(ii) FELONY

l further state that l am a(n) Sugervisog Border Patrol Agent and that this complaint is based on the
following facts:

On Apri130, 2019, Border Patrol Agents apprehended a male subject, later identified as Santos Porfirio
Torres, and a juvenile after both illegally crossed the Rio Grande River near Mission, 'I`exas. Torres claimed

to be traveling along with his juvenile son. An immigration inspection was conducted and both subjects were
determined to be illegally present in the United States.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint l:lYes E No

max

Signatureo jcomplath nt

  
  

fifme lotz %/¢)LO/Lléwf‘\S/+

 

 

 

  

 

lan D. Land SBPA
Swom to before me and subscribed 111 my presence, Printed Name of Complainant
67
May 1, 2019 Q/S ’Ds/a McA||en, Texas
Date ` City and State
J Scott Hacker § U. S. I\/Egistrate Judge M
Name 'and Title of Judicia| Officer \_/

 

icia| Officer l

  

Case 7:19-mj-01007 Document 1 Filed on 05/01/19 in TXSD Page 2 of 2

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|C'l_' OF TEXAS '
MCALLEN, TEXAS

ATTACHMENT TO CR|lV|lNAL COMPLA|NT:

M-19- /oo’Z-lvl
RE: Santos Porfirio Torres '

CONTINUATION: '

The subjects were subsequently transported to the McAllen Border Patrol Station to be processed
accordingly.

Once at the station, Homeland Security Investigations Special Agents (HSI) interviewed Torres
after it was discovered that Torres was using a fraudulent document to claim the relation to the
juvenile and further their unlawful entry into the United States.

PRINCIPAL STATEMENT: »
Santos Poriirio Torres was read his Miranda Rights. He understood and agreed to provide a
sworn statement `

Torres stated he was not the father of the child and was only traveling with the child to
Successiillly gain entry into the United States. Torres admitted that he obtained the child’s
fraudulent document to show he was the father. Torres claims he was traveling to Indiana to
reside with his uncle.

Page 2

